Citation Nr: 1530836	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-18 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlment to service connection for bilateral conductive hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from October 1948 to October 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In an unappealed January 1952 rating decision, service connection was denied for deafness.  Under 38 C.F.R. § 3.156(c)(1) (2014), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  Additional relevant service personnel records were received subsequent to the January 1952 rating decision.  Specifically, in February 2012, the Veteran submitted records related to September 1951 physical evaluation board proceedings, including testimony that his hearing loss had been aggravated by active service.  This information is relevant to the Veteran's current claim for entitlment to service connection for bilateral conductive hearing loss.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, and thus the claim has been characterized as listed on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9, substative appeal, received in June 2013, the Veteran requested a video conference hearing before a Veterans Law Judge.  This request was reiterated by the Veteran's representative in the September 2013 646, Statement of Accredited Representative in Appealed Case.  The Veterans Appeals Control and Locator System (VACOLS) reflects the Veteran was scheduled for a video hearing on May 20, 2015, but that such was postponed.  Although VACOLS lists the hearing as postponed, no action appears to have been taken to reschedule the hearing.  Additionally, review of the Veteran's claims file does not indicate that a video conference hearing was initally scheduled or subsequently rescheduled.  Furthermore, the record also does not reflect that the Veteran withdrew his hearing request.  

Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a videoconference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




